475 F. Supp. 2d 1403 (2007)
In re BLUETOOTH HEADSET PRODUCTS LIABILITY LITIGATION.
No. MDL 1822.
Judicial Panel on Multidistrict Litigation.
February 20, 2007.
Before WM. TERRELL HODGES,[*] Chairman, D. LOWELL JENSEN,[*] J. FREDERICK MOTZ,[**] ROBERT L. MILLER, Jr., KATHRYN H. VRATIL, DAVID R. HANSEN and ANTHONY J. SCIRICA, Judges of the Panel.

TRANSFER ORDER
J. FREDERICK MOTZ, Acting Chairman.
This litigation currently consists of thirteen actions as follows: four actions in the Central District of California, three actions in the Middle District of Florida, and an action each in the Eastern District of Arkansas, the Northern District of Illinois, the Southern District of Mississippi, the District of New Hampshire, the Eastern District of Oklahoma, and the Western District of Tennessee as listed on Schedule A.[1] Plaintiffs in a Central District of California *1404 action (Jones) move the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Central District of California before Judge Dale S. Fischer. Defendants[2] and all responding plaintiffs[3] support plaintiffs' motion.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact, and that centralization under Section 1407 in the Central District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Plaintiffs in each of the actions allege that defendants designed, manufactured, marketed, distributed and/or sold Bluetooth headsets, which are products that allow the wearer to use a mobile phone without holding the phone next to the face and without the necessity of wires connecting the phone to the headset. Plaintiffs assert, among other things, that use of the headsets for certain periods of time can cause noise-induced hearing loss. The actions are brought as nationwide or statewide class actions, and plaintiffs seek relief under various theories of liability, such as unjust enrichment, breach of express and/or implied warranties, and strict products liability. In addition, several actions contain claims that defendants violated various state consumer protection laws. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
In accordance with the agreement of the parties to centralize this litigation in the Central District of California before Judge Fischer, the Panel is persuaded that this choice provides an appropriate transferee forum. Relevant discovery may be found in this district, inasmuch as defendant Plantronics is headquartered there.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Central District of California are transferred to the Central District of California and, with the consent of that court, assigned to the Honorable Dale S. Fischer for coordinated or consolidated pretrial proceedings with the actions listed on Schedule A and pending in that district.

SCHEDULE A
MDL-1822  In re Bluetooth Headset Products Liability Litigation
Eastern District of Arkansas

Hayley Frye v. Motorola, Inc., C.A. No. 4:06-1533
Central District of California

Michael Jones, et al. v. Motorola, Inc., C.A. No. 2:06-5182

Betsee Finlee v. GN Jabra North America, et al., C.A. No. 2:06-6280

Amy Karl v. Motorola, Inc., et al., C.A. No. 2:06-6706

Lori Raines v. Plantronics, Inc., C.A. No. 2:06-6708
Middle District of Florida

Steve Edwards v. Motorola, Inc., C.A. No. 8:06-1909

Kyle Edwards v. Plantronics, Inc., C.A. No. 8:06-1910

Gary Hamrick v. GN Jabra North America, et al., C.A. No. 8:06-1911

*1405 Northern District of Illinois


Martin Alpert, et al. v. Motorola, Inc., C.A. No. 1:06-5586
Southern District of Mississippi

Jessica Smith v. Motorola, Inc., C.A. No. 2:06-242
District of New Hampshire

Mark Davis v. GN Jabra North America, et al., C.A. No. 1:06-402
Eastern District of Oklahoma

Jarred Swink v. Motorola, Inc., C.A. No. 6:06-456
Western District of Tennessee

Mark Benfield v. Motorola, Inc., C.A. No. 2:06-2690
NOTES
[*]  Judges Hodges and Jensen took no part in the decision of this matter.
[**]  In light of the fact that Judge Motz could be a member of the putative class(es) in this litigation, he has filed with the Clerk of the Panel a formal renunciation of any claim that he may have as a putative class member, thereby removing any basis for a disqualification of Judge Motz on that ground.
[1]  The Panel has been notified of twelve potentially related actions pending in multiple federal districts. In light of the Panel's disposition of this docket, these actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  Motorola, Inc.; Plantronics, Inc. (Plantronics); GN Jabra North America; and GN Netcom, Inc.
[3]  Plaintiffs in eleven actions and six potential tag-along actions.